Per Ouriam.

Where a highway is discontinued, the record of the proceedings filed with the town clerk must show everything necessary to make the proceedings valid. In this case it is admitted the record is defective, in not showing notice to the parties interested, and it is proposed to supply the omission by having affidavits filed with the town clerk to show that proper notice was given. It is not denied that the proceedings on file in that office must in some way show this. Whether the commissioners who made the return to the clerk could make any subsequent addition or amendments to it under any circumstances, may be questionable. But they cannot at any rate do this after they go out of office. And the law has piade no provision for any such action.
As no return which can be made will rectify this defect, there would be no propriety in remanding the papers. The motion must be denied.
The respondents having no further ground of defense, the proceedings were quashed.